Exhibit 10.4
First Amendment to the
Consolidated Graphics, Inc. Indemnification Agreement
WHEREAS, Consolidated Graphics, Inc. (the “Corporation”) entered into the
Consolidated Graphics, Inc. Indemnification Agreement with the undersigned
individual (the “Indemnitee”) on  _____, 200       (the “Agreement”); and
WHEREAS, the Agreement may be amended by a written instrument executed by or on
behalf of each of the parties thereto; and
WHEREAS, the parties desire to amend the Agreement to be compliant with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);
NOW THEREFORE, this First Amendment (this “Amendment”) is hereby made with all
the amendments set forth herein to be effective as of December 31, 2008 (the
“Effective Date”) as follows:
1. Section 6.5 of the Agreement is hereby amended by inserting the following
sentence at the end thereof:
Under this Section 6.5, (i) the amount of Expenses eligible for reimbursement
during the Indemnitee’s taxable year may not affect the Expenses eligible for
reimbursement in any other taxable year; (ii) the reimbursement of Expenses must
be made on or before the last day of the Indemnitee’s taxable year following the
taxable year in which the Expenses were incurred; (iii) the right to
reimbursement may not be subject to liquidation or exchange for another benefit;
and (iv) the Indemnitee’s recovery from the Corporation of any Expenses must
take place during the duration of this Agreement (see Section 7.6 which
follows).
So that Section 6.5 of the Agreement, as amended hereby, shall provide as
follows:
6.5. Indemnitee Entitled to Expenses of Judicial Proceeding. In the event that
Indemnitee seeks a judicial adjudication of or an award in arbitration to
enforce his rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall be entitled to recover from the Corporation, and shall be
indemnified by the Corporation against, any and all Expenses actually and
reasonably incurred by Indemnitee in such judicial adjudication or arbitration
but only if Indemnitee prevails therein. If it shall be determined in said
judicial adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of expenses or other benefit
sought, the Expenses reasonably incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be reasonably prorated in good faith
by counsel for Indemnitee. Notwithstanding the foregoing, if a Change in Control
shall have occurred, Indemnitee shall be entitled to indemnification under this
Section 6.5 regardless of whether Indemnitee ultimately prevails in such
judicial adjudication or arbitration, unless it is determined in such
adjudication or arbitration that such indemnification is not lawful. Under this
Section 6.5, (i) the amount of Expenses eligible for reimbursement during the
Indemnitee’s taxable year may not affect the Expenses eligible for reimbursement
in any other taxable year; (ii) the reimbursement of Expenses must be made on or
before the last day of the Indemnitee’s taxable year following the taxable year
in which the Expenses were incurred; (iii) the right to reimbursement may not be
subject to liquidation or exchange for another benefit; and (iv) the
Indemnitee’s recovery from the Corporation of any Expenses must take place
during the duration of this Agreement (see Section 7.6 which follows).
[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have approved, ratified and executed this
Amendment on this  _____  day of                                         , 2008,
to be effective as of the Effective Date.

            CONSOLIDATED GRAPHICS, INC.
      By:           Name:           Title:           INDEMNITEE
               

 

- 2 -